DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 05-09-2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-20-2019 and 06-03-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the resiliently deformable flap” which should read “the at least one resiliently deformable flap”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave curved surface is an elliptical concave surface” in claims 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected because it recites the limitation “SORBOTHANE®” in line 3. The term “SORBOTHANE ®” is indefinite because a trademark or trade name identifies a source of goods, it does not identify or describe the goods associated with the trademark or trade name. See MPEP 2173.05(u).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by First (2017/0270901).
Regarding claim 1, First discloses a structure capable of being a batting aid to be worn on a thumb of a distal hand of a baseball player while gripping a handle of a bat with both a proximal hand and the distal hand, the batting aid minimizing transmission of vibration and impact from the bat so as to reduce pain and injury, the batting aid also improving a player's grip on the bat (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a batting aid) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). First teaches a thumb-mountable support, as presently claimed, that would be capable of being used as a batting aid),
the batting aid comprising: 

a saddle integrated with and projecting from the thumb ring (Figs 6-12, member 30, para 0036), the saddle having: 

    PNG
    media_image1.png
    366
    359
    media_image1.png
    Greyscale

a crest portion configured to engage a distal portion of a metacarpal bone of an index finger of the distal hand (Fig 7 annotated above); and 
at least one resiliently deformable flap, the resiliently deformable flap configured to extend substantially along a middle portion of the metacarpal bone of the index finger (Fig 7 annotated above, para 0036 to 0037).  
Regarding claim 2, First discloses the resiliently deformable flap has an outer surface that includes a concave curved surface configured so as to substantially conform to a portion of the handle of the bat when the player grips the handle of the bat (i.e. contour, Figs 7-12, para 0037).  
Regarding claim 3, First discloses the concave curved surface is an elliptical concave surface (Fig 7 annotated above and Figs 7-12, member 190 para 0036 to 0037).  
Regarding claim 4, First discloses the thumb ring and the saddle are made from a resiliently deformable material selected from a group including: injectable rubber (as seen in para 0011 and 0036 to 0037, the rubber material is capable to inject (i.e. mold)), Sorbothane®, silicone rubber, and silicone.  
Regarding claim 5, First discloses the saddle is configured so as to act as a cushion that absorbs vibration and impacts from the handle of the bat (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a batting aid) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). First teaches a thumb-mountable support being made of rubber, as presently claimed, that would be capable of being used as a batting aid to absorb the vibration and impact force).  
Regarding claim 6, First discloses the resiliently deformable flap is made of a material that provides enhanced friction where the resiliently deformable flap and handle of the bat make contact while the handle of the bat is held (rubber material provide friction, para 0036).  
Regarding claim 7, First discloses the resiliently deformable flap includes an enhanced-friction surface that provides enhanced friction where the resiliently deformable flap and handle of the bat make contact while the handle of the bat is held (as seen in fig 7, para 0036 to 0037 that without the member 150, the rubber material is an enhanced-friction surface).  
Regarding claim 9, First discloses the saddle further including: a second resiliently deformable flap extending less than the first resiliently deformable flap (Figs 9-10, member 190 on the left and first side is one shorter the other).  
Regarding claim 10 First discloses an inner surface of the saddle together with an inner surface of the thumb ring are configured to engage and substantially span a generally V-shaped region formed between the thumb and a confronting side of the metacarpal of the index finger the distal hand (abstract, para 0004, 0005, and 0010).  
Regarding claim 11 First discloses the crest portion of the saddle substantially spans a region between the distal end of the proximal phalanx of the thumb and the distal end of the metacarpal bone of the index finger of the distal hand (Figs 7-12).  
Regarding claim 12, First discloses the resiliently deformable flap of the saddle is configured such that when the distal hand grips the bat, the bat is biased in the distal hand so as to be angled forward towards the fingers of the distal hand (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a batting aid) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). First teaches a thumb-mountable support, as presently claimed, that would be capable of holding a bat).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over First (2017/0270901) as applied to claim 1 above, and further in view of Gazaui (7,377,566).
Regarding claim 8, First teaches all of the limitations of claim 1 except the saddle further including: a second resiliently deformable flap extending in bilaterally symmetric relationship with the first resiliently deformable flap.  
Gazaui teaches a batting aid having a saddle comprising a second resiliently deformable flap extending in bilaterally symmetric relationship with the first resiliently deformable flap (Figs 1-17, members 32 and 34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shape of First’s structure by using the two flaps extending in bilaterally symmetric, as taught by Gazaui, in order to protect the user from serious illnesses such as carpal tunnel, trigger thumb and finger, soft tissue injuries of the intrinsic muscles, injuries to the digital nerves, various types of skin damage, various types of wrists injuries, and arthritis (Gazaui, col 1, line 52-57).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892. In addition, Gazaui (7,377,566) teaches a structure which could be considered as another possible 102 rejection as Figs 11-14 annotated below.

    PNG
    media_image2.png
    813
    548
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732